Order entered January 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01637-CV

                           DR. RICHARD MALOUF, Appellant

                                              V.

                      GRAHAM WOOD AND AOL, INC., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                          ORDER
       Before the Court is appellees’ January 3, 2014 unopposed motion to substitute as counsel

Jessica Amunson, a Washington, D.C. attorney who states her pro hac vice application “is

pending,” for Katherine Fallow, a Washington, D.C. attorney who was admitted pro hac vice and

allowed to appear on behalf of appellees at trial. Because our records do not reflect Katherine

Fallow has been admitted pro hac vice and allowed to appear as counsel for appellees in this

Court and Jessica Amunson’s pro hac vice application “is pending,” we DENY appellees’

motion. See TEX. R. GOVERNING BAR ADMISSION XIX; see also TEX. GOV’T CODE ANN. §

82.0361(b) (West 2013) (requiring non-resident attorney to pay fee “before filing with the
applicable court a motion requesting permission to participate in proceedings in that court”)

(emphasis added).


                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE